DETAILED ACTION
This is responsive to the application filed 13 July 2021.
Claims 21-40 are remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 July 2021 have been fully considered but they are not persuasive. 
Applicant argues:
Independent claim 21 recites:
select, based on the type of the content item and whether the content item was previously provided to the client device within a time interval, a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation.
Di Fabbrizio and Evenden, alone or in any combination, do not teach or suggest the subject matter recited above, and the Office Action does not assert otherwise. Accordingly, withdrawal of this rejection of claim 21, and claims 22, 25, 28 and 33 that depend from claim 21, is requested.
Independent claim 36 recites:
selecting, by the one or more processors, based on the type of the content item and whether the content item was previously provided to the client device within a time interval, a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation;
Di Fabbrizio and Evenden, alone or in any combination, do not teach or suggest the subject matter recited above, and the Office Action does not assert otherwise.
The Examiner respectfully disagrees. Di Fabbrizio explicitly discloses selecting, based on the type of the content item (a FAQ) and whether the content item was previously provided to the client device within a time interval (first FAQ handled during the current call session), a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog. For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . "”, col. 13, lines 6-29).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21-25, 28, 33, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,347,247. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,347,247 anticipate the currently pending claims (see examples in table below) except selecting the first modulation based on whether the content item was previously provided to the client device within a time interval.
In a similar system selecting a first modulation based on content item, Di Fabbrizio discloses selecting the first modulation based on whether the content item (FAQ) was previously provided to the client device within a time interval (the FAQ is the first FAQ handled during the current call session) (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog”, col. 13, lines 6-29).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of claims of Patent No. 10,347,247 with that of Di Fabbrizio’s to yield the predictable result of selecting the first modulation based on whether the content item was previously provided to the client device within a time interval in order to improve a user’s For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . " Mike then proceeds to answer the question. The reason for stating that Mike handles the frequently asked questions and to have a different voice interact with the user for this portion of the dialog is to develop an interaction with the user that "Mike" will jump in for these frequently asked questions. The natural exchange of voices with the user improves the experience and keeps the user from continuing on talking about the subject matter of the frequently asked question”, col. 13, lines 6-29).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

	
Current Application Claims
Claims of Patent No. 10,347,247
A system to modulate packetized audio signals, comprising: 

a data processing system comprising one or more processors to: receive, via an 

parse the input audio signal to identify a request; identify, based on the request, a content item associated with a third party provider device or the client device; 







determine a type of the content item; select, based on the type of the content item, a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation; 











generate the output signal with the first audio modulation; and transmit data packets comprising the output signal to cause an audio driver component executed by the client device to drive a speaker of the client device to generate an acoustic wave corresponding to the output signal generated with the first audio modulation. 











22. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of a frequency shift and an amplitude shift.

23. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of an audio overlay and an audio watermark.


a natural language processor component executed by a data processing system to 

the natural language processor component to parse the input audio signal to identify a request and a trigger keyword corresponding to the request; a session handler component executed by the data processing system to establish a communication session between the client device and the data processing system, the communication session comprising the input audio signal; 

a direct action application programming interface of the data processing system to generate, based on the trigger keyword, a first action data structure responsive to the request, the first action data structure corresponding to a first type of content; a content selector component executed by 

an audio signal generator component executed by the data processing system to generate an output signal comprising a first portion corresponding to the first action data structure and generated with a first audio modulation, and a second portion corresponding to the content item and generated with a second audio modulation different from the first audio modulation; the interface of the data processing system to transmit data packets comprising the output signal generated by the audio signal generator 
…

9. The system of claim 1, comprising: the audio signal generator component to generate the second audio modulation comprising at least one of a frequency shift and an amplitude shift. 

 10. The system of claim 1, comprising: the audio signal generator component to generate the second audio modulation comprising at least one of an audio overlay and an audio watermark. 




Claims 21-25 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 28, 33 and 36-40 of copending 
In a similar system selecting a first modulation based on content item, Di Fabbrizio discloses selecting the first modulation based on whether the content item (FAQ) was previously provided to the client device within a time interval (the FAQ is the first FAQ handled during the current call session) (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog”, col. 13, lines 6-29).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of claims of Patent No. 10,347,247 with that of Di Fabbrizio’s to yield the predictable result of selecting the first modulation based on whether the content item was previously provided to the client device within a time interval in order to improve a user’s experience with the system (see Di Fabbrizio, “For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . " Mike then proceeds to answer the question. The reason for stating that Mike handles the frequently asked questions and to have a 
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Current Application Claims
Claims of copending Application No. 16/447,718
21. A system to modulate packetized audio signals, comprising: 

a data processing system comprising one or more processors to: receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device; 




determine a type of the content item; select, based on the type of the content item, a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation; 



generate the output signal with the first audio modulation; and transmit data packets comprising the output signal to cause an audio driver component executed by the client device to drive a speaker of the client device to generate an acoustic wave corresponding to the 

23. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of a frequency shift and an amplitude shift.

24. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of an audio overlay and an audio watermark.


a data processing system comprising one or more processors to: receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device; 



determine a type of network activity based on a type of the content item or the trigger keyword; select, based on the type of network activity, a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation; 

generate the output signal with the first audio modulation; and transmit data packets comprising the output signal to cause an audio driver component executed by the client device to drive a speaker of the client device to generate an acoustic wave corresponding to the 

22. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of a frequency shift and an amplitude shift.

23. The system of claim 21, comprising: the data processing system to generate the first audio modulation comprising at least one of an audio overlay and an audio watermark.


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 28, 33, 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio et al. (USPN 7,869,998) in view of Evenden et al. (US PGPub 2008/0312922).
Claim 21:
 Di Fabbrizio discloses a system to modulate audio signals, comprising: a data processing system comprising one or more processors (col. 4, lines 1-17) to: 
receive, via an interface of the data processing system, data comprising an input audio signal detected by a sensor of a client device (“customer 12 speaks and provides an audible voice request. An automatic speech recognition (ASR) module 14 recognizes the speech and provides the text of the speech to a spoken language understanding (SLU) module 16 that parses the natural language input into relevant information to determine the substance of the customer inquiry’, col. 2, lines 6-13); 
parse the input audio signal to identify a request (“An automatic speech recognition (ASR) module 14 recognizes the speech and provides the text of the speech to a spoken language understanding (SLU) module 16 that parses the natural language input into relevant information to determine the substance of the customer inquiry’, col. 2, lines 6-13, see also col. 6, lines 32-40 and col. 8, lines 48-51); 
identify, based on the request, a content item associated with a third party provider device or the client device (“user utterances are transformed into text “Q” … The SLU 34 selects the most similar question to the text "Q" from the QA table and outputs the corresponding answer”, col. 7, lines 13-19, see also “the dialog manager responds to the question "Can your software run on Linux?"”, col. 7, lines 51-58, note that Linux is provided by a third party); 
(“determines whether the utterance is a FAQ (90)”, col. 13, lines 6-29); 
select, based on the type of the content item (a FAQ) and whether the content item was previously provided to the client device within a time interval (first FAQ handled during the current call session), a first audio modulation to apply to an output signal corresponding to the content item, the first audio modulation different from a default audio modulation; generate the output signal with the first audio modulation (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog. For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . "”, col. 13, lines 6-29); and 
transmit data comprising the output signal to cause an audio driver component executed by the client device to drive a speaker of the client device to generate an acoustic wave corresponding to the output signal generated with the first audio modulation (“A dialog manager (DM) 18 receives the information regarding what the customer asked and generates the substance of the response, which is transmitted to a language generator 20 for generating the text of the response. The response text is transmitted to a text-to-speech (TTS) module 22 for generating a synthetic voice that "speaks" the response to the customer 12”, col. 2, lines 13-19, see also col. 13, lines 6-15 and 38-43).

But Di Fabbrizio discloses that the invention “may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination thereof) through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices” (col. 4, lines 1-17). In such systems, it is old and well-known to transmit audio data as data packets as evidenced by Evenden ([0001]).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result of providing Di Fabbrizio’s audio signals as data packets in order to use the internet for communicating the audio signals using for example Voice Over Internet Protocol (see Evenden, [0001] and [0002]).
Claim 22:
Di Fabbrizio in view of Evenden discloses the system of claim 21, wherein the output signal comprises a first portion and a second portion, the first portion is generated with the default audio modulation, and the second portion is generated with the content item and the first audio modulation (Di Fabbrizio, col. 13, lines 6-29).
Claim 25:
Di Fabbrizio in view of Evenden discloses the system of claim 21, comprising the data processing system to: determine that the type of the content item is digital action; select, responsive to the type of the content item being the digital action, the first audio (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog. For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . "”, col. 13, lines 6-29).
Claim 28:
Di Fabbrizio in view of Evenden discloses the system of claim 21, comprising the data processing system to: determine, responsive to the type of the content item, to apply a modulation to the content item using a modulation policy; and select the first audio modulation responsive to the determination to apply the modulation via the modulation policy (“If the utterance is categorized as a FAQ, then the system determines whether the FAQ is the first FAQ handled during the current call session (92). If yes, then the system changes the gender of the voice from the current TTS voice used in the dialog. For example, since in this example Crystal is the current voice, the system switches to a male voice (94) and provides an introductory prompt, something like: "Hi, this is Mike, I handle the frequently asked questions. Here's your answer . . . "”, col. 13, lines 6-29).
Claim 33:
Di Fabbrizio in view of Evenden discloses the system of claim 21, comprising the data processing system to: select a second content item responsive to receipt of a (“If the FAQ is not the first FAQ by the user (92), then the opposite gender voice, or different voice, will have an introductory prompt similar to: "That's another question that I can answer for you" (96). The system then provides in Mike's voice the answer to the FAQ question (98) whether it is the first FAQ or a later FAQ. Next, the system plays an exit prompt like: "Let me hand you back to Crystal" (100) in Mike's voice to exit out of the FAQ routine.”, col. 13, lines 30-37).
Claims 36-37 and 39-40:
Di Fabbrizio in view of Evenden discloses a method of performing dynamic modulation of packetized audio signals, comprising the steps performed by the system in claims 21-22, 25 and 28 as shown above.

Claims 23-24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio et al. (USPN 7,869,998) in view of Evenden et al. (US PGPub 2008/0312922) and Kondziela (US PGPub 2014/0142952).
Claim 23:
Di Fabbrizio in view of Evenden discloses the system of claim 1, but does not explicitly disclose the data processing system to generate the first audio modulation comprising at least one of a frequency shift and an amplitude shift.
First exemplary processing presentation method 510 is a fast speech rate (with respect to the speech rate of the user prompt), a low volume (with respect to the volume of the user prompt)”, [0061]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating Di Fabbrizio’s second audio modulation comprising at least one of a frequency shift and an amplitude shift. Substituting one known method of modulation with another to yield a predictable result would have been obvious to one skilled in the art.
Claim 24:
Di Fabbrizio in view of Evenden discloses the system of claim 21, but does not explicitly disclose the data processing system to generate the first audio modulation comprising at least one of an audio overlay and an audio watermark.
In a similar system for generating a first and second audio modulations, Kondziela discloses an audio signal generator component to generate the second audio modulation comprising at least one of an audio overlay and an audio watermark (“A third exemplary processing presentation method 514 is partially overlapping keyword prompts, using different human voices for each of the keyword prompts, resembling a "cocktail party"”, [0061]).

Claim 38:
Di Fabbrizio in view of Evenden and Kondziela discloses a method of performing dynamic modulation of packetized audio signals, comprising the steps performed by the system in claim 23 as shown above.

Allowable Subject Matter
Claims 26-27, 29-32 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose the additional limitations in dependent claims 26-27, 29-32 and 34-35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657